UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4244



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCEL SEMAAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-04-94)


Submitted:   August 29, 2005            Decided:   September 20, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher B. Holley, HOLLEY & LEVINE, PC, Fairfax, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Richard D.
Cooke, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marcel Semaan appeals his conviction for failing to file

a required disclosure for the importation of currency exceeding

$10,000 in value, in violation of 31 U.S.C. §§ 5316, 5322 (2000);

and making a materially false statement to the Government, in

violation of 18 U.S.C. § 1001 (2000).          He does not challenge his

sentence.    Semaan asserts that the Government failed to prove the

currency at issue was authentic, that the value printed on the

currency was hearsay, and that he was not obligated to report the

currency he brought into the United States until he departed from

the United States. Having reviewed the record and Semaan’s claims,

we find no error.    Accordingly, we affirm on the reasoning of the

district court expressed from the bench at the motion hearing

conducted on June 18, 2004. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -